DETAILED ACTION

This office action is in response to the application filed on 11/30/2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 3/23/2010 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2021 and 07/16/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN109308087A, hereinafter Liu).
	Claim 1, Liu teaches a low dropout regulator (LDO)(e.g., see Fig. 2-6), comprising: a reference voltage generating circuit (e.g., the Vref generation circuit including MNAT0) and a source follower (e.g., MNAT1), a first terminal of the reference voltage generating circuit being connected to a first terminal of the source follower (e.g., Gate of MNAT1), a second terminal of the reference voltage generating circuit being grounded, and a second terminal (e.g., node N410) of the source follower being used to connect to a load circuit (e.g., the LOAD, see Fig. 2-4);  
wherein the reference voltage generating circuit is configured to generate a reference voltage (e.g., VREF) that changes with temperature, to offset a voltage change caused by a voltage between the first terminal and the second terminal of the source follower changing with the temperature (e.g., see Abstract, [0008][0011][0052],  Fig. 2-6).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lin (US Patent No. 10222818, hereinafter ‘818).
Claim 1, ‘818 teaches a low dropout regulator (LDO)(e.g., see Fig. 2, 4), comprising: a reference voltage generating circuit (e.g., 200’) and a source follower (e.g., 410), a first terminal of the reference voltage generating circuit being connected to a first terminal of the source follower (e.g., Gate of 412), a second terminal of the reference voltage generating circuit being grounded, and a second terminal (e.g., node N410) of the source follower being used to connect to a load circuit (e.g., 420, see Fig. 2, 4);  
wherein the reference voltage generating circuit is configured to generate a reference voltage (e.g., V’ctl) that changes with temperature, to offset a voltage change caused by a voltage between the first terminal and the second terminal of the source follower changing with the temperature (e.g., V’ref of 200’ tracking temperature and V’dd following V’ref, see col 10 lines 5-42, Equation 7, Fig. 2, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 2 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (US Patent No. 10222818, hereinafter ‘818).
Claim 2, ‘818 teaches the limitations of claim 1 as discussed above.  ‘818 further discloses that wherein the reference voltage generating circuit comprises: a first N-metal-oxide-semiconductor (NMOS) transistor (e.g., 411) and a selectable resistor (e.g., Rs1 and Rs2 of 200’ or 200, see Fig. 2), and a gate and a drain of the first NMOS transistor are connected to the first terminal of the source follower, and a source of the first NMOS transistor is grounded through the selectable resistor (e.g., Rs1 and Rs2 of 200’ or 200, see Fig. 2); and the respective resistance values of Rs1 and Rs2 are selected/adjusted to the required temperature tracking function of V’ref (e.g., V’ref of 200’ tracking temperature and V’dd following V’ref, see col 10 lines 5-42, Equation 7, Fig. 2, 4).
 ‘818 does not explicitly disclose that the selectable resistor Rs1 and/or Rs2 are adjustable resistors.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make Rs1 and Rs2 being adjustable resistors and fine tune the values of Rs1 and Rs2 to the temperature tracking performance as need(e.g., V’ref of 200’ tracking temperature and V’dd following V’ref, see col 10 lines 5-42, Equation 7, Fig. 2, 4). Since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claims 4, ‘818 discloses the limitations of claim 2 as discussed above, ‘818 discloses further discloses that wherein the source follower comprises: a second NMOS transistor (e.g., 412), wherein a gate of the second NMOS transistor is connected to the drain of the first NMOS transistor, a source of the second NMOS transistor is used to connect to the load circuit, and a drain of the second NMOS transistor is connected to a power supply voltage (e.g., Vdd2, see Fig. 4).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (US Patent No. 10222818, hereinafter ‘818), in view of Kedilaya et al. (US Patent No. 20060132224, hereinafter ‘224).
Claim 6, ‘818 discloses the limitations of claim 4 as discussed above, ‘818 further discloses that wherein the first NMOS transistor and the second NMOS transistor are of a same type (e.g., both are NMOS), and the width-to-length ratio of the secondary NMOS transistor 412 is chosen to be larger than the width-to-length ratio of the primary NMOS transistor 411 by a factor approximately equal to a ratio between a load current Iload of the load circuit 420 and the reference current Iref. For instance, the width-to-length ratio of the secondary NMOS transistor 412 is chosen to be ten times higher than the width-to-length ratio of the primary NMOS transistor 411 if the load current Iload is approximately ten times larger than the reference current Iref. When the secondary NMOS transistor 412 is sized in this manner, the two NMOS transistors 411 and 412 effectively form a current mirror, and the supply voltage V′dd will be approximately the same as the reference voltage V′ref. This way, there is no need for a voltage regulator.
‘818 does not explicitly disclose that a channel length of the first NMOS transistor is the same as a channel length of the second NMOS transistor.
 ‘224 discloses a reference current/voltage generation circuit 200 comprising current ratio control unit 120/220 making the MOS transistors of the current mirror 121 having the same channel length and adjusting the ratio of the channel widths of the MOS transistors M201 and M203 to the channel widths of the MOS transistors M202 and M204 (e.g., see [0035], Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current buffer to make the MOS transistors of the current buffer circuit having the same channel length and adjusting the ratio of the channel widths of the MOS transistors of the current buffer circuit as disclosed in ‘224, because it makes the output current level of the current buffer to be easily controlled (e.g., see [0035]).
Claims 2-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN109308087A, hereinafter Liu). 
Claim 2, Liu teaches the limitations of claim 1 as discussed above.  ‘Liu further discloses that wherein the reference voltage generating circuit comprises: a first N-metal-oxide-semiconductor (NMOS) transistor (e.g., MNAT0) and a resistor (e.g., R1, see Fig. 2-4), and a gate and a drain of the first NMOS transistor are connected to the first terminal of the source follower, and a source of the first NMOS transistor is grounded through the resistor (e.g., see Fig. 2-4); and the resistance value of R1 is selected based on the required temperature tracking function of VREF (e.g., see [0036],[0038], Fig. 2-4).
 Liu does not explicitly disclose that the resistor Rs1 is an adjustable resistor.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make R1 an adjustable resistor and in order for fine tuning the resistance value of R1 to the temperature tracking performance as needed (e.g., [0036],[0038], Fig. 2-4). Since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 3, ‘Liu discloses the limitations of claim 2 as discussed above, Liu further discloses that wherein the gate and the drain of the first NMOS transistor are further configured to receive a bias current Iptc having an adjustable temperature coefficient (e.g., Current of MNAT0 is function of the adjusted/contrlled current of MP5, MP6, see [0028][0031][0032][0048][0050][0052], Fig. 2-4).
Claims 4 and 5, ‘Liu discloses the limitations of claims 2 and 3 as discussed above, Liu discloses further discloses that wherein the source follower comprises: a second NMOS transistor (e.g., MNAT1), wherein a gate of the second NMOS transistor is connected to the drain of the first NMOS transistor, a source of the second NMOS transistor is used to connect to the load circuit, and a drain of the second NMOS transistor is connected to a power supply voltage (e.g., Vdd, see Fig. 2-4).
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN109308087A, hereinafter Liu), in view of Kedilaya et al. (US Patent No. 20060132224, hereinafter ‘224).
Claims 6 and 7, ‘Liu discloses the limitations of claims 4 and 5 as discussed above.  Liu further discloses that wherein the first NMOS transistor and the second NMOS transistor are of a same type (e.g., MNAT0 and MNAT1 are both NMOS type). 
Liu does not explicitly disclose that a channel length of the first NMOS transistor is the same as a channel length of the second NMOS transistor.
 ‘224 discloses a reference current/voltage generation circuit 200 comprising current ratio control unit 120/220 making the MOS transistors of the current mirror 121 having the same channel length and adjusting the ratio of the channel widths of the MOS transistors M201 and M203 to the channel widths of the MOS transistors M202 and M204 (e.g., see [0035], Fig. 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the current buffer to make the MOS transistors of the current buffer circuit having the same channel length and adjusting the ratio of the channel widths of the MOS transistors of the current buffer circuit as disclosed in ‘224, because it makes the output current level of the current buffer to be easily controlled (e.g., see [0035]).
Claims 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN109308087A, hereinafter Liu), in view of Guo et al. (CN111221369B, hereinafter ZHANG).
Claims 8-11, Liu discloses the limitations of claims 2 and 3 as discussed above.  Liu does not explicitly disclose that wherein the adjustable resistor is a low temperature drift resistor (claims 8, 9), or wherein a temperature coefficient of the adjustable resistor is a zero temperature coefficient (claims 10, 11).
Guo disclsoes an LDO wherein a temperature coefficient of the adjustable resistor R0 is a zero-temperature coefficient (e.g., see [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LDO to include the adjustable resistor with zero temperature coefficient as disclosed in Guo, because it provides the temperature stability to the output of the LDO (e.g., see [0062]).
Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN109308087A, hereinafter Liu), in view of KOAY et al. (US Patent No. 20200201373, hereinafter ‘373).
Claims 12 and 13, ‘Liu discloses the limitations of claims 4 and 5 as discussed above.
Liu does not explicitly disclose that wherein the source of the second NMOS transistor is grounded through a stabilizing capacitor.
‘373 discloses a LDO having a output current mirror 125 (e.g., see Fig. 1).  ‘373 further discloses that wherein the source of the second NMOS transistor (e.g., P1) is grounded through a stabilizing capacitor (e.g., Cout, see [0018], Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LDO to include the output capacitor Cout as disclosed in ‘373, because it provides stability to the output voltage of the LDO (e.g., see [0018], Fig. 1).
Claims 14-17, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN109308087A, hereinafter Liu), in view of Benkley et al. (US Patent No. 20190087622, hereinafter ‘622).  
Claim 14, Liu discloses the limitations of claim 1 as discussed in claim 1 rejection above.  Liu does not explicitly disclose that microcontroller unit (MCU), comprising: an LDO according to claim 1.
‘622 discloses a fingerprint sensing module 2900 comprising a microcontroller unit 2906 and  an LDO as supporting components 2908 (e.g., see [0155], Fig. 29).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LDO to include the fingerprint sensing module as disclosed in ‘622, because it provides a structurally robust fingerprint sensor module for integration into electronic devices (e.g., see [0002][0081]).
Claim 15, the combination of Liu and ‘622 discloses the limitations of claim 14 as discussed above.  ‘Liu further discloses that wherein the reference voltage generating circuit comprises: a first N-metal-oxide-semiconductor (NMOS) transistor (e.g., MNAT0) and a resistor (e.g., R1, see Fig. 2-4), and a gate and a drain of the first NMOS transistor are connected to the first terminal of the source follower, and a source of the first NMOS transistor is grounded through the resistor (e.g., see Fig. 2-4); and the resistance value of R1 is selected based on the required temperature tracking function of VREF (e.g., see [0036],[0038], Fig. 2-4).
 Liu does not explicitly disclose that the resistor Rs1 is an adjustable resistor.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make R1 an adjustable resistor and in order for fine tuning the resistance value of R1 to the temperature tracking performance as needed (e.g., [0036],[0038], Fig. 2-4). Since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 16, the combination of Liu and ‘622 discloses the limitations of claim 15 as discussed above.  ‘Liu further discloses that wherein the gate and the drain of the first NMOS transistor are further configured to receive a bias current Iptc having an adjustable temperature coefficient (e.g., Current of MNAT0 is function of the adjusted/contrlled current of MP5, MP6, see [0028][0031][0032][0048][0050][0052], Fig. 2-4).
Claim 17, the combination of Liu and ‘622 discloses the limitations of claim 15 as discussed above.  ‘Liu further discloses that wherein the source follower comprises: a second NMOS transistor (e.g., MNAT1), wherein a gate of the second NMOS transistor is connected to the drain of the first NMOS transistor, a source of the second NMOS transistor is used to connect to the load circuit, and a drain of the second NMOS transistor is connected to a power supply voltage (e.g., Vdd, see Fig. 2-4).
Claim 19, the combination of Liu and ‘622 discloses the limitations of claim 14 as discussed above.  Liu does not explicitly disclose a fingerprint module comprising an MCU according to claim 14.  “622 further discloses that a fingerprint module 2900 comprising an MCU according to claim 14 (e.g., see [0155], Fig. 29).  ‘622 reads the same obviousness as discussed in claim 14 rejection above.
Claim 20, the combination of Liu and ‘622 discloses the limitations of claim 19 as discussed above.  Liu does not explicitly disclose a terminal device, comprising: a fingerprint module according to claim 19.  “622 further discloses that a terminal device, comprising: a fingerprint module 2800 according to claim 19 (e.g., see [0155][0156, Fig. 29, 30).  ‘622 reads the same obviousness as discussed in claim 14 rejection above.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (CN109308087A, hereinafter Liu), in view of Benkley et al. (US Patent No. 20190087622, hereinafter ‘622), futher in view of Kedilaya et al. (US Patent No. 20060132224, hereinafter ‘224).
Claim 18, ‘Liu discloses the limitations of claims 4 and 5 as discussed above, Liu further discloses that wherein the first NMOS transistor and the second NMOS transistor are of a same type (e.g., MNAT0 and MNAT1 are both NMOS type). 
None of Liu nor ‘622 explicitly disclose that a channel length of the first NMOS transistor is the same as a channel length of the second NMOS transistor.
 ‘224 discloses a reference current/voltage generation circuit 200 comprising current ratio control unit 120/220 making the MOS transistors of the current mirror 121 having the same channel length and adjusting the ratio of the channel widths of the MOS transistors M201 and M203 to the channel widths of the MOS transistors M202 and M204 (e.g., see [0035], Fig. 6).
‘244 reads the same obviousness as discussed in claims 6 and 7 rejection above.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838